TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00496-CV


           Judy Parker; her counsel Koby Wilbanks; Sam M. (Trey) Yates, III;
        Mike Day; and the Law Office of Sam M. (Trey) Yates, III, P.C., Appellants

                                                v.

                                    Barry Parker, Appellee


               FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
       NO. CV38039, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants, Judy Parker; her counsel Koby Wilbanks; Sam M. (Trey) Yates, III;

Mike Day; and the Law Office of Sam M. (Trey) Yates, III, P.C.; and appellee Barry Parker have

filed a joint motion to vacate the trial court’s judgments and dismiss this case pursuant to Texas

Rule of Appellate Procedure 42.3(e).      We grant the joint motion, vacate “all Trial Court

Judgments and Orders Granting Sanctions and/or Attorney’s Fees and all Findings of Facts and

Conclusions of Laws supporting Sanctions and/or Attorney’s Fees,” and dismiss the case. See

Tex. R. App. P. 43.2(e).
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Vacated and Dismissed

Filed: May 16, 2018




                                             2